Citation Nr: 1100104	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970 
and from May 1972 to May 1974.  He died in October 2005, and the 
appellant is his surviving spouse.  

This matter is on appeal from an April 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case was remanded by the Board in August 2009 in order to 
afford the appellant a hearing before the Board.  This remand was 
complied with, as the Veteran testified before the undersigned 
Veterans Law Judge in May 2010.  A transcript of the hearing is 
of record and the appeal is now ready for disposition.


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in 
October 2005 from a stroke, with pneumonia and chronic 
obstructive pulmonary disease (COPD) listed as a significant 
contributing conditions.

2. At the time of the Veteran's death, service connection had 
been established for posttraumatic stress disorder (PTSD) with a 
100 percent rating, effective from March 11, 1996.  

3.  The competent and credible evidence fails to demonstrate that 
either the cause of death or contributing factors listed on the 
Veteran's death certificate or otherwise determined to contribute 
to the Veteran's death were incurred in or related to his 
military service, to include herbicide exposure, or that a 
service- connected disability caused or contributed to the 
Veteran's death.

4.  The Veteran was not entitled to receive a 100 percent 
disability rating prior to March 11, 1996.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 
1110, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312(a) (2010).

2. The criteria for benefits under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

While there are particularized notice obligations with respect to 
a claim for DIC benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing a § 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in April 2006 that fully addressed 
substantially all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her of 
what evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  

The Board notes that not all the elements of Hupp were met with 
this notice, as the appellant was not informed of what conditions 
for which the Veteran was service-connected.  However, this 
notice defect has not resulted in prejudice, as the appellant has 
demonstrated that she was already aware of the Veteran's service-
connected disabilities.  

Specifically, at her hearing before the Board, the appellant's 
representative stated that the Veteran was service connected for 
shrapnel injuries to the head, face, neck and hip as well as 
PTSD, which had been rated as 100 percent disabling.  Board 
Hearing Transcript (T. at 3).  She also presented a clear 
argument on why she believed that there was a relationship 
between the Veteran's service connected injury to the neck and 
the cause of his death.  T. at 12.  Moreover, in her July 2007 
substantive appeal, the appellant specifically referenced the 
November 1988 rating decision that granted service connection for 
these disorders.  Although the Veteran was later granted service 
connection for tinnitus in September 2004, this is not a disorder 
affecting a major organ or is one that is normally considered as 
a cause of death. 

Therefore, based on the foregoing, the Board determines that the 
appellant had actual knowledge of what conditions for which the 
Veteran was service connected.  Accordingly, she has incurred no 
prejudice by not receiving this notice, and remanding the claim 
in order to repair this defect would only unnecessarily delay 
resolution of the claim.  Thus, under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.


Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Moreover the record also contains 
private treatment records.  Neither the appellant nor her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  

Additionally, the appellant was provided an opportunity to set 
forth her contentions during the hearing before the undersigned 
Veterans Law Judge in May 2010.  In Bryant v. Shinseki, the U.S. 
Court of Appeals for Veterans Claims recently held that 38 C.F.R. 
§ 3.103(c)(2) requires that the RO Decision Review Officer or 
Veterans Law Judge who chairs a hearing to fulfill two duties:  
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the May 2010 hearing, the undersigned Veterans Law 
Judge enumerated the issues on appeal.  T. at 2.  Also, 
information was solicited regarding the onset of his swallowing 
and respiratory problems (T. at 5-6), the nature and severity of 
the Veteran's service related disabilities (T. at 6-8), and 
whether there were any outstanding medical records available 
relating his problem with swallowing to his service connected 
disabilities (T. at 6-8, 24).  Indeed, the record was held open 
for 60 days to permit the appellant the opportunity secure and 
submit a medical opinion that supported her contentions.  T. at 
24.  No such evidence was submitted.  Therefore, not only were 
the issues "explained . . . in terms of the scope of the claim 
for benefits," but "the outstanding issues material to 
substantiating the claim," were also fully explained.  See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  Under these circumstances, nothing gave rise to 
the possibility that evidence had been overlooked with regard to 
the Veteran's claims for an increased rating.  As such, the Board 
finds that, consistent with Bryant, the undersigned Veterans Law 
Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and that the Board may proceed to adjudicate the claims based on 
the current record.

The Board acknowledges VA has not obtained a medical opinion with 
respect to the appellant's cause-of-death claim.  However, in 
DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the 
Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not 
always require the Secretary of VA to assist a claimant in 
obtaining a medical opinion or examination for a DIC claim, but 
it does require VA to assist a claimant in obtaining such 
whenever it is necessary to substantiate the DIC claim.  The 
Federal Circuit Court added that there was no duty to provide a 
VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this 
provision is explicitly limited to claims for disability 
compensation (service connection), which is defined as a monthly 
payment made by VA to a veteran, and therefore does not pertain 
to a DIC claim.  Id.  But Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008)(holding that in the context of a DIC claim, VA must also 
consider that 38 U.S.C. § 5103A(a) only excuses VA from making 
reasonable efforts to provide an examination when no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).  

In the present case, the Board finds that the competent medical 
evidence of record is sufficient to decide the claim, and that no 
reasonable possibility exists that a VA opinion would aid in 
substantiating the claim as the evidence shows that the Veteran's 
service connected neither cause nor contributed to his death.  On 
the contrary, the record shows that the Veteran underwent a VAX 
examination in August 2004 that directly addressed the 
substantive medical question on appeal, which is whether the 
Veteran's service connected shell fragment wound to the neck 
caused or contributed his chronic dysphagia.  That opinion is 
more than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, 
it considered all of the pertinent evidence of record, to include 
the Veteran's difficulty swallowing, his history of a shrapnel 
wound to his neck, and the statements of the Veteran.  The 
examiner also provided a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for the Cause of the Veteran's 
Death

In order to establish service connection for the cause of the 
Veteran's death, applicable law requires that the evidence show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to death.  For 
a service-connected disability to be the cause of death it must 
singly, or with some other condition, be the immediate or 
underlying cause, or else be etiologically related.  For a 
service-connected disability to constitute a contributory cause, 
it is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  Where the service-connected condition 
affects vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, debilitation 
may be assumed.  Id.

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may 
be warranted where the evidence indicates that the cause of the 
Veteran's death should have been service-connected.  That is to 
say that, to establish service connection for a particular 
disability found to have caused his death, the evidence must show 
that the disability resulted from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303, 3.304.

In those cases, the evidence must show: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As is relevant here, if a veteran was exposed to an herbicide 
agent during active military service, the following diseases 
shall be service-connected, subject to the requirements of 38 
C.F.R. § 3.307(a), even if there is no record of such disease 
during service: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lungs, bronchus, larynx, or trachea), and 
soft-tissue sarcomas. 38 C.F.R. § 3.309(e).

A recent regulatory change has established presumptions of 
service connection, based upon exposure to herbicides for three 
new conditions: ischemic heart disease, Parkinson's disease, and 
B cell leukemias. See 75 Fed. Reg. 53,202- 53,216 (August 30, 
2010).  This revision specifically excluded hypertension from 
being added/included on the list of diseases that are presumed to 
be related to herbicide exposure.  Thus, as hypertension is not 
among those listed under 38 C.F.R. § 3.309(e) an award of 
presumptive service connection based on herbicide exposure is not 
warranted.

Notwithstanding the above, the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran served in the U.S. Army from August 
1967 to May 1970 and from May 1972 to May 1974.  The record 
establishes that he served in the Republic of Vietnam, and in 
fact received the Purple Heart Medal after sustaining shrapnel 
injuries to the face, neck and right hip.  

Regretfully, the Veteran died on October [redacted], 2005.  According to 
his death certificate, the primary cause of death was a stroke, 
with underlying causes listed at pneumonia and COPD.  At the time 
of his death, the Veteran was service connected for PTSD (100 
percent), residuals shrapnel wounds to the face and neck (0 
percent), residuals of a shrapnel wound to the right hip (0 
percent) and tinnitus (10 percent).  

The appellant was married to the Veteran from April 2002 until 
the time of his death, and is the surviving spouse.  It is her 
primary contention that the residuals of the Veteran's shrapnel 
wound to the neck caused a throat disorder that made it difficult 
to swallow food.  This swallowing disorder, she contends, left 
him susceptible to lung infections such as pneumonia, as food 
particles would often get into his lungs.  

This being the primary contention, the Board considers whether 
the Veteran's service-connected disabilities were contributing 
factors to his death.  As an initial matter, the Board determines 
that his service connected residuals of a shrapnel injury to the 
right hip, tinnitus and PTSD are not for consideration, as they 
are either of a static nature or do not affect a vital organ.  
Specifically, the evidence does not suggest (and the appellant 
has not contended) that either the right hip disorder or tinnitus 
affects a vital organ.  Moreover, while his PTSD is significant 
in that it was totally disabling for a considerable length of 
time, is not a disorder that affects the respiratory or vascular 
systems, which impacted the organs that lead most directly to his 
death.  The appellant does not contend otherwise.  Rather, as 
discussed throughout this decision and at her personal hearing, 
the appellant's focal argument is that the Veteran's service 
connected shell fragment wound of the neck either caused or 
contributed to chronic dysphagia that, in turn, caused the 
respiratory disorders that caused his death.
	
	Regarding the Veteran's service-connected residuals of the 
shrapnel wound to his neck, the Board determines that this was 
not a contributing factor to the Veteran's respiratory disorders, 
or by extension his death, despite the appellant's assertions to 
the contrary.  In this regard, the competent evidence does 
indicate that the Veteran had long-standing oropharyngeal 
dysphasia that, according to a treatment note in September 1999, 
began in approximately 1997 and was manifest by a difficulty 
swallowing.  
	
	At that time, associated examinations indicated symmetric 
thickening of the aryepiglottic fold and possible paralysis of 
the right vocal cord.  Moreover, treatment notes throughout 1999 
again indicated that this dysphasia inhibited his ability to 
swallow solids correctly.  This disorder ultimately necessitated 
the use of a feeding tube to assist food intake, although it was 
not continuously relied upon.  
	
	As asserted by the appellant, the evidence also indicates a long-
standing history of pneumonia and COPD.  Specifically, he was 
diagnosed with COPD in July 1996, and an X-ray at that time 
indicated severe bilateral adhesive pleuritis.  Moreover, a 
second evaluation in October 1996 indicates healed pulmonary 
calcification and fibrosis present bilaterally.  He also had 
episodes of pneumonia and respiratory failure on at least two 
occasions in November 2001 and May 2002.  
	
	Despite the existence of both disorders however, the evidence 
does not indicate that his oropharyngeal dysphasia is related to 
the shrapnel wound he received to his neck while on active duty.  
On this question, the Board places great probative weight on a VA 
examination the Veteran underwent in August 2004.
	 
	There, after a thorough recitation of the evidence in the claims 
file, to include the Veteran's service treatment records and VA 
outpatient treatment records, the examiner opined that his 
dysphasia was not caused by the shrapnel injury to his neck.  In 
providing this opinion, the examiner reflected that the Veteran 
has a history of polymyositis, a condition where swallowing is a 
continuous problem that was unrelated to his shrapnel wound.  
Moreover, the examiner noted that the Veteran had a number of 
other disorders, such as a lesion on the left vocal cord and 
chronic inflammation with laryngopharyngeal reflux which could 
contribute to dysphasia, but had no association with his neck 
wound.  In fact, the Board tangentially notes that an April 2001 
treatment noted suggested that this polymyositis was congenital, 
as both of his daughters were also diagnosed with the disorder.  
Thus, based on this opinion, the evidence does not indicate that 
the residuals of his shrapnel wound to the neck contributed 
directly or indirectly to the Veteran's death.  
	
	Therefore, based on the above, the Board determines that none of 
the Veteran's service-connected disorders were a direct or 
indirect cause of his death.  Therefore, service connection for 
the cause of the Veteran's death is not warranted on this basis.  
	
Next, the Board will consider whether the Veteran's direct or 
contributing causes of death were incurred in or aggravated by 
active duty service.  However, a review of the relevant clinical 
evidence of record, including the service treatment records, does 
not contain any evidence which would reasonably lead to a 
conclusion that service connection a psychiatric disorder is 
warranted. 

On this matter, the Veteran's service treatment records reflect 
no complaints of, treatment for, or a diagnosis related any type 
of vascular or respiratory disorder that may be related to his 
stroke, pneumonia or COPD.  At the time of his discharge physical 
examination in May 1974, the Veteran's vascular and respiratory 
functioning was normal.  Therefore, no chronic vascular or 
respiratory disorders were noted in service.

	Moreover, post-service evidence does not reflect symptomatology 
for either of these disorders for many years after service 
discharge.  Specifically, the first indication of a vascular 
disorder was during a VA examination in April 2001, which 
indicated that he had experienced a stroke the previous January.  
The first indication of a respiratory disorder was not until he 
filed a claim for bronchitis in August 1996. 
	
In both cases, the Board emphasizes the multi-year gaps between 
discharge from active duty service in 1974 and the first 
indications of the vascular and respiratory disorders that 
ultimately caused his death (approximately a 27 and 22 year gap), 
respectively.  Therefore, the treatment records do not establish 
a continuity of symptomatology.  
	
	The appellant has not contended that any of the causes of the 
Veteran's death existed since active duty, although the Veteran 
did make such contentions prior to his death.  The Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	In this case, the Veteran and appellant are competent to report 
symptoms because this requires only personal knowledge as it 
comes to them through their senses.  Layno, 6 Vet. App. at 470.  
However, the Board finds that reported history of continued 
symptomatology since active service, which was not necessarily 
argued by the Veteran or the appellant, is competent but 
nonetheless not credible.  Specifically, the Board again 
emphasizes the multi-year gap between discharge from active duty 
service (1974) and initial reported symptoms related to vascular 
or respiratory disorders in 1996 or later.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a factor 
in resolving claim).  Moreover, when the Veteran filed an 
original claim for benefits in 1988, he did not claim any 
disorders related to the vascular or respiratory systems.  
Therefore, continuity has not here been established, either 
through the competent evidence or through the statements by the 
Veteran or appellant.

	Next, service connection for the cause of the Veteran's death may 
also be granted when the evidence establishes a medical nexus 
between active duty service and current complaints.  In this 
case, the Board finds that the weight of the competent evidence 
does not attribute the causes of the Veteran's death to active 
duty, despite the appellant's contentions to the contrary.  
Specifically, there is no competent evidence indicating that the 
Veteran had any vascular or respiratory disorders while on active 
duty service or, relating to his vascular disorders, within one 
year of his release from active duty.  38 C.F.R. § 3.307 (2010). 
	
	Similarly, while the Board concedes that the Veteran served in 
the Republic of Vietnam and is presumed to have been exposed to 
Agent Orange, service connection for the cause of Veteran's death 
is also not warranted on this basis, as strokes, COPD and 
pneumonia are not disorders that may be presumed related to Agent 
Orange exposure.  See 38 C.F.R. § 3.309.  Further, while 
hypertension was observed to have been a condition that 
contributed to the Veteran's death, the Board emphasized that 
hypertension specifically excluded from the list of disabilities 
known to be associated with herbicide exposure.  
	
	The Board has also considered the appellants statements and sworn 
testimony asserting a nexus between the causes of the Veteran's 
death and active duty service.  While the Board reiterates that 
she is competent to report symptoms as they come to her through 
her senses, vascular and respiratory disorders are not the types 
of disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).
	
	On the other hand, such competent evidence has been provided by 
the medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to her statements.  See 
Cartright, 2 Vet. App. at 25.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for the cause of the Veteran's death, and there is no 
doubt to be otherwise resolved.  As such, the appeal is denied.

Entitlement to Service Connection for DIC under 38 U.S.C.A. 
§ 1318

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the 
Veteran's death was not the result of willful misconduct and, at 
the time of death, any one of the three following circumstances 
existed: 1) the Veteran was receiving or entitled to receive 
compensation for service-connected disability that was rated by 
VA as 100 percent disabling for at least 10 years immediately 
preceding death; 2) the Veteran had been rated 100 percent 
disabled since release from active duty and for at least five 
years immediately preceding death; or 3) the Veteran was rated as 
100 percent disabled for a continuous period of not less than one 
year immediately preceding death and was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 
C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated by VA 
as totally disabling, but was not actually receiving compensation 
because: (1) VA was paying the compensation to the Veteran's 
dependents; (2) VA was withholding the compensation to offset an 
indebtedness of the Veteran; (3) the Veteran had not received 
total disability compensation solely because of clear and 
unmistakable error in a VA decision; (4) the Veteran had not 
waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding 
payments because the Veteran's whereabouts was unknown, but the 
Veteran was otherwise entitled to receive continued payments 
based on a total service-connected disability rating; or (7) VA 
was withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 
3.22(b).

The appellant in this case is not entitled to DIC benefits under 
38 U.S.C.A. § 1318 because the Veteran did not meet any of the 
criteria in the applicable statute and regulation at the time of 
his death.  He was not in receipt of a total rating for at least 
10 years immediately preceding his death.  Rather, the Veteran 
was in receipt of a total rating for approximately 9 years and 7 
months.  Moreover, while the Veteran was in receipt of a total 
rating for more than five years, this was not in effect from the 
time of discharge from active duty, which was January 1974.  In 
addition, there is no evidence or contention that the Veteran was 
a prisoner of war.

The applicable statute and regulation are clear in requiring that 
a total rating be in effect for ten years prior to death. See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that payment 
of government benefits must be authorized by statute).

There is no evidence or argument that the Veteran was entitled to 
receive compensation for service-connected disabilities rated 
totally disabling but was not in receipt of due to one of the 
reasons listed in 38 C.F.R. § 3.22(b).  The Veteran was granted a 
100 percent disability rating for PTSD in a December 1999 rating 
decision, which had effectuated a November 1999 Board decision 
that had granted the 100 percent rating.  The Veteran did not 
appeal effective, and that decision therefore became final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  
Moreover, neither the appellant nor her representative have 
alleged CUE in this decision, or any of the decisions assigning 
ratings for the Veteran's service- connected PTSD.  See Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) (holding that a valid claim 
of CUE requires specific allegations of CUE).

To the extent that the appellant or her representative have 
suggested the Veteran may have been hypothetically entitled to 
receive a 100 percent evaluation for at least 10 years prior to 
his death, such hypothetical entitlement cannot serve as a basis 
for establishing entitlement to DIC under current law.  Rodriguez 
v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

For the reasons stated above, there is no basis under the 
applicable statute and regulation for entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  The appellant's claim must therefore 
be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.





______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


